Exhibit 99.1 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following unaudited Pro Forma Consolidated Statement of Financial Condition as of September 25, 2009 and the unaudited Pro Forma Consolidated Statements of Income for the nine months ended September 25, 2009 and September 26, 2008 and years ended December 31, 2008, 2007 and 2006 have been prepared to reflect the November 12, 2009 sale (the "Sale") of Edward Jones Limited ("EDJ Limited"), the U.K. subsidiary of Edward D. Jones & Co., L.P., the principal operating subsidiary of The Jones Financial Companies, L.L.L.P. (the "Partnership"), to Towry Law Finance Company Limited ("Towry"). This transaction was described on the Partnership's Current Report on Form 8-K dated October 22, 2009 and filed on October 23, 2009. The unaudited Pro Forma Consolidated Statement of Financial Condition as of September 25, 2009 is based on the Partnership's historical consolidated statement of financial condition as of that date, and gives effect to the disposition as if the transaction had occurred on September 25, 2009. The unaudited Pro Forma Consolidated Statements of Income for the nine months ended September 25, 2009 and September 26, 2008 and years ended December 31, 2008, 2007 and 2006 are based on the Partnership's historical consolidated statements of income, and give effect to the disposition transaction as if it had occurred on January 1, 2006, and is reflected as such in all of the respective periods presented. For the nine month period ended September 25, 2009, EDJ Limited's results of operations were presented within continuing operations in the consolidated results of the Partnership in the Partnership's Quarterly Report on Form 10-Q for such period. EDJ Limited's results of operations will be presented as discontinued operations in the Partnership's December 31, 2009 Annual Report on Form 10-K, in accordance with Section 45 of the FASB Accounting Standards Codification 205-20, Discontinued Operations . Therefore, the pro forma elimination of historical results for EDJ Limited is necessary for the nine month period ended September 25, 2009. The unaudited pro forma consolidated financial statements presented below are based on the assumptions and adjustments described in the accompanying notes and do not reflect any adjustments for non-recurring items or changes in operating strategies arising as a result of the disposition. The actual effect of the Sale could differ from the pro forma adjustments presented herein; however, management believes the assumptions used and the adjustments made are reasonable. These unaudited pro forma consolidated financial statements are presented for illustrative purposes only and are not necessarily indicative of the operating results or the financial position that would have been achieved had the Sale been consummated as of the date indicated or of the results that may be obtained in the future. These unaudited pro forma consolidated financial statements and accompanying notes should be read in conjunction with the Partnership's Annual Report on Form 10-K for the year ended December 31, 2008, as well as the Partnership's unaudited consolidated financial statements and accompanying notes as of and for the period ended September 25, 2009 and Management's Discussion and Analysis of Financial Condition and Results of Operations included in the Partnership's Quarterly Report on Form 10-Q for the period ended September 25, 2009. 1 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF FINANCIAL CONDITION ASSETS As of September 25, 2009 Company Sale of Pro Forma (Dollars in thousands) Historical (1) EDJ Limited (2) Adjustments Pro Forma Cash and cash equivalents $ $ ) $ (a) $ Cash and investments segregated under federal andother regulations )  Securities purchased under agreements to resell   Receivable from: Customers )  Brokers, dealers and clearing organizations )  Mutual funds, insurance companies, and other )  Securities owned, at fair value Inventory securities )  Investment securities )  Equipment, property and improvements, at cost, net of accumulated depreciation )  Other assets ) (b) TOTAL ASSETS $ $ ) $ $ 2 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF FINANCIAL CONDITION LIABILITIES As of September 25, 2009 Company Sale of Pro Forma (Dollars in thousands) Historical (1) EDJ Limited (2) Adjustments Pro Forma Payable to: Customers $ $ ) $  $ Brokers, dealers and clearing organizations )  Securities sold, not yet purchased, at fair value )  Accrued compensation and employee benefits )  Accounts payable and accrued expenses ) (c) Bank loans   Long-term debt   Liabilities subordinated to claims of general creditors   Partnership capital subject to mandatory redemption, net of reserve for anticipated withdrawals  ) (d) Reserve for anticipated withdrawals   Total partnership capital subject to mandatoryredemption  ) TOTAL LIABILITIES $ $ ) $ ) $ 3 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the nine months ended September 25, 2009 (Dollars in thousands, Company Sale of Pro Forma except per unit information) Historical (1) EDJ Limited (2) Adjustments Pro Forma Revenue: Trade Revenue Commissions $ $ ) $  $ Principal transactions ) Investment banking  Fee Revenue Asset fees ) Account and activity fees ) Interest and dividends ) Other revenue ) (e) Total revenue ) ) Interest expense ) Net revenue ) ) Operating expenses: Compensation and benefits ) (f) Occupancy and equipment ) Communications and data processing ) Payroll and other taxes ) Postage and shipping ) Advertising ) Clearance fees ) Other operating expenses ) Total operating expenses ) Income before allocations to partners ) Allocations to partners: Limited partners ) Subordinated limited partners ) General partners ) Net Income $  $  $  $  Income before allocations to partners per weighted average $1,000 equivalent limited partnership unit outstanding $ $ $ ) $ Weighted average $1,000 equivalent limited partnership units outstanding 4 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the nine months ended September 26, 2008 (Dollars in thousands, Company Sale of Pro Forma except per unit information) Historical (1) EDJ Limited (2) Adjustments Pro Forma Revenue: Trade Revenue Commissions $ $ ) $  $ Principal transactions ) Investment banking Fee Revenue Asset fees ) Account and activity fees ) Interest and dividends ) Other revenue ) ) (e) ) Total revenue ) Interest expense ) Net revenue ) Operating expenses: Compensation and benefits ) (f) Occupancy and equipment ) Communications and data processing ) Payroll and other taxes ) Postage and shipping ) Advertising ) Clearance fees ) Other operating expenses ) Total operating expenses ) Income before allocations to partners ) Allocations to partners: Limited partners ) Subordinated limited partners ) General partners ) Net Income $  $  $  $  Income before allocations to partners per weighted average $1,000 equivalent limited partnership unit outstanding $ $ $ ) $ Weighted average $1,000 equivalent limited partnership units outstanding 5 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the fiscal year ended December 31, 2008 (Dollars in thousands, Company Sale of Pro Forma except per unit information) Historical (3) EDJ Limited (2) Adjustments Pro Forma Revenue: Trade Revenue Commissions $ $ ) $  $ Principal transactions ) Investment banking  Fee Revenue Asset fees ) Account and activity fees ) Interest and dividends ) Other revenue ) ) (e) ) Total revenue ) Interest expense ) Net revenue ) Operating expenses: Compensation and benefits ) (f) Occupancy and equipment ) Communications and data processing ) Payroll and other taxes ) Postage and shipping ) Advertising ) Clearance fees ) Legal Other operating expenses ) Total operating expenses ) Income before allocations to partners ) Allocations to partners: Limited partners ) Subordinated limited partners ) General partners ) Net Income $  $  $  $  Income before allocations to partners per weighted average $1,000 equivalent limited partnership unit outstanding $ $ $ ) $ Weighted average $1,000 equivalent limited partnership units outstanding 6 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the fiscal year ended December 31, 2007 (Dollars in thousands, Company Sale of Pro Forma except per unit information) Historical (3) EDJ Limited (2) Adjustments Pro Forma Revenue: Trade Revenue Commissions $ $ ) $  $ Principal transactions ) Investment banking  Fee Revenue Asset fees ) Account and activity fees ) Interest and dividends ) Other revenue (7 ) ) (e) Total revenue ) ) Interest expense ) Net revenue ) ) Operating expenses: Compensation and benefits ) (f) Occupancy and equipment ) Communications and data processing ) Payroll and other taxes ) Postage and shipping ) Advertising ) Clearance fees ) Legal ) Other operating expenses ) Total operating expenses ) Income before allocations to partners ) Allocations to partners: Limited partners ) Subordinated limited partners ) General partners ) Net Income $  $  $  $  Income before allocations to partners per weighted average $1,000 equivalent limited partnership unit outstanding $ $ $ ) $ Weighted average $1,000 equivalent limited partnership units outstanding 7 THE JONES FINANCIAL COMPANIES, L.L.L.P. UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF INCOME For the fiscal year ended December 31, 2006 (Dollars in thousands, Company Sale of Pro Forma except per unit information) Historical (3) EDJ Limited (2) Adjustments Pro Forma Revenue: Trade Revenue Commissions $ $ ) $  $ Principal transactions ) Investment banking  Fee Revenue Asset fees ) Account and activity fees ) Interest and dividends ) Other revenue ) (e) Total revenue ) ) Interest expense ) Net revenue ) ) Operating expenses: Compensation and benefits ) (f) Occupancy and equipment ) Communications and data processing ) Payroll and other taxes ) Postage and shipping ) Advertising ) Clearance fees ) Legal 10 Other operating expenses ) Total operating expenses ) Income before allocations to partners ) Allocations to partners: Limited partners ) Subordinated limited partners ) General partners ) Net Income $  $  $  $  Income before allocations to partners per weighted average $1,000 equivalent limited partnership unit outstanding $ $ $ ) $ Weighted average $1,000 equivalent limited partnership units outstanding 8 NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS: As reported in the Partnership's Quarterly Report on Form 10-Q for the period ended September 25, 2009. Reported from the historic EDJ Limited financial statements, net of any intercompany eliminations. As reported in the Partnership's Annual Report on Form 10-K for the year ended December 31, 2008. (a) Represents the U.S. Dollar equivalent of the estimated amount received for net assets in excess of £36 million as of the closing date, as if the Sale had been consummated on September 25, 2009. (b) Represents the U.S. Dollar equivalent of the receivable of £5 million to be paid by Towry on the one year anniversary of closing of the Sale. (c) Reflects an accrual for approximately $15 million for the estimated present value of terminating the EDJ Limited headquarter lease as a result of the Sale, as well as other estimated costs directly attributable to the Sale. (d) Reflects the total charges that the Partnership would recognize related to the Sale as if the Sale would have occurred on September 25, 2009. Included in this amount are approximately $52 million related to the loss on the Sale of EDJ Limited, approximately $15 million to record the estimated present value of terminating the EDJ Limited headquarter lease, as well as other estimated costs related to the Sale of approximately $3 million. (e) Reflects the elimination of the foreign currency gain/loss recognized by the Partnership due to the translation of the EDJ Limited statement of financial condition from local currency to U.S. Dollars, had the Sale been consummated on January 1, 2006. (f) Reflects the estimated change in variable compensation that would have been recognized by the Partnership had the Sale been consummated on January 1, 2006. The accompanying unaudited pro forma consolidated financial statements do not reflect proceeds, if any, that the Partnership may receive based on any utilization of tax loss carry-forwards by Towry during the 12-year period following the closing of the Sale. 9
